





ALASKA AIR GROUP, INC.
2016 PERFORMANCE INCENTIVE PLAN
PERFORMANCE STOCK UNIT AWARD AGREEMENT
THIS PERFORMANCE STOCK UNIT AWARD AGREEMENT (this “Agreement”) dated [AWARD
DATE] by and between ALASKA AIR GROUP, INC., a Delaware corporation (the
“Corporation”), and [participant name] (the “Participant”) evidences the award
of stock units (the “Award”) granted by the Corporation to the Participant as to
the number of stock units (the “Stock Units”) first set forth below.
Number of Stock Units1:
 
Award Date:
 
Performance Period: [___________, 20__ through ____________, 20__]



Vesting1 The Award shall vest and become nonforfeitable as provided in Section 2
of the attached Terms and Conditions of Performance Stock Unit Award (the
“Terms”).
The Award is granted under the Alaska Air Group, Inc. 2016 Performance Incentive
Plan (the “Plan”) and subject to the Terms attached to this Agreement
(incorporated herein by this reference) and to the Plan. The Award has been
granted to the Participant in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to the Participant. Capitalized
terms are defined in the Plan if not defined herein. The parties agree to the
terms of the Award set forth herein. The Participant acknowledges receipt of a
copy of the Terms, the Plan and the Prospectus for the Plan.


ALASKA AIR GROUP, INC.
A Delaware Corporation






Bradley D. Tilden
Chairman, Chief Executive Officer and
President




1 Subject to adjustment under Section 7.1 of the Plan.





--------------------------------------------------------------------------------





TERMS AND CONDITIONS OF PERFORMANCE STOCK UNIT AWARD


1.Stock Units. As used herein, the term “stock unit” shall mean a non-voting
unit of measurement which is deemed for bookkeeping purposes to be equivalent to
one outstanding share of the Corporation’s Common Stock (subject to adjustment
as provided in Section 7.1 of the Plan) solely for purposes of the Plan and this
Agreement. The Stock Units shall be used solely as a device for the
determination of the payment to eventually be made to the Participant if such
Stock Units vest pursuant to this Agreement. The Stock Units shall not be
treated as property or as a trust fund of any kind.


2.Performance-Based and Time-Based Vesting. Subject to Section 7 below, the
Award shall vest and become nonforfeitable based on the achievement of the
performance goals established by the Administrator and set forth on Exhibit A
attached hereto for the Performance Period identified on the cover page of this
Agreement. The number of Stock Units that shall be eligible to vest under this
Agreement shall be determined based on the level of results or achievement of
targets during the Performance Period for each of the performance goals as set
forth in Exhibit A. Except as otherwise expressly provided in Section 7(c), any
Stock Units subject to the Award that do not vest on or before the last day of
the Performance Period pursuant to the provisions hereof (and have not
previously terminated) shall terminate as of the last day of the Performance
Period.


3.Continuance of Employment/Service Required; No Employment/Service Commitment.
Except as expressly provided in Section 7, the Participant is required to remain
in employment or service with the Corporation or one of its Subsidiaries through
the applicable vesting date as a condition to the vesting of any portion of the
Award and the rights and benefits under this Agreement. Employment or service
for only a portion of the vesting period, even if a substantial portion, will
not entitle the Participant to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a termination of employment
or services as provided in Section 7 below or under the Plan.


Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation,
interferes in any way with the right of the Corporation at any time to terminate
such employment or services, or affects the right of the Corporation to increase
or decrease the Participant’s other compensation or benefits. Nothing in this
paragraph, however, is intended to adversely affect any independent contractual
right of the Participant without his or her consent thereto.
4.Limitations on Rights Associated with Units. The Participant shall have no
rights as a stockholder of the Corporation, no dividend rights and no voting
rights, with respect to the Stock Units and any shares of Common Stock
underlying or issuable in respect of such Stock Units until such shares of
Common Stock are actually issued to and held of record by the Participant. No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate.


5.Restrictions on Transfer. Neither the Award, nor any interest therein or
amount or shares payable in respect thereof may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily. The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation, or (b) transfers by will or the laws
of descent and distribution.


6.Timing and Manner of Payment of Stock Units. On or as soon as administratively
practical following the date on which any Stock Units subject to this Award vest
pursuant to Section 2 or Section 7(b) (and in all events within two and one-half
months after such vesting event), the Corporation shall deliver to the
Participant a number of shares of Common Stock (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Corporation in its discretion) equal to the number of Stock
Units subject to this Award that vest on such date. The Corporation’s obligation
to deliver shares of Common Stock or otherwise make payment with respect to
vested Stock Units is subject to the condition precedent that the Participant or
other person entitled under the Plan to receive any shares with respect to the
vested Stock Units





--------------------------------------------------------------------------------





deliver to the Corporation any representations or other documents or assurances
that the Administrator may deem necessary or desirable to assure compliance with
all applicable legal and accounting requirements. The Participant shall have no
further rights with respect to any Stock Units that are paid or that terminate
pursuant to Section 7.


7.Effect of Termination of Employment or Service.


(a)General. Except as expressly provided in Sections 7(b) and 7(c), if the
Participant’s employment or service with the Corporation or one of its
Subsidiaries terminates for any reason prior to the last day of the Performance
Period (the last day that the Participant is employed by or provides services to
the Corporation or a Subsidiary is referred to as the Participant’s “Severance
Date”), the Participant’s Stock Units shall terminate on the Participant’s
Severance Date. If any unvested Stock Units are terminated hereunder (whether
pursuant to this Section 7 or otherwise), such Stock Units shall automatically
terminate and be cancelled as of the applicable termination date without payment
of any consideration by the Corporation and without any other action by the
Participant, or the Participant’s beneficiary or personal representative, as the
case may be, and the Participant shall have no right with respect thereto or in
respect thereof. If the Participant is rendering services other than as an
employee or a director, the Administrator shall be the sole judge of whether the
Participant continues to render services for purposes of this Agreement.


(b)Death, Disability, Retirement. Notwithstanding Section 7(a), if the
Participant’s Severance Date occurs during the Performance Period as a result of
the Participant’s death, Total Disability or Retirement, (i) the Participant’s
Stock Units shall be subject to pro-rata vesting such that the number of Stock
Units subject to the Award (if any) that shall become vested as of the
conclusion of the Performance Period shall equal (A) the number of Stock Units
subject to the Award that would have vested as of the conclusion of the
Performance Period in accordance with Section 2 above (assuming no termination
of the Participant’s employment or service had occurred), multiplied by (B) a
fraction, the numerator of which shall be the number of whole months that
elapsed during the Performance Period through the Participant’s Severance Date,
and the denominator of which shall be the number of whole months in the
Performance Period; and (ii) any Stock Units subject to the Award that do not
vest in accordance with the foregoing clause (i) shall terminate as of the last
day of the Performance Period. If a Participant’s employment or service is
terminated in the circumstances described in Section 7(c) and in the
circumstances described in this Section 7(b), the provisions of Section 7(c)
shall control.


(c)Certain Terminations in Connection with Change of Control. Notwithstanding
Section 7(a), the Award, to the extent then outstanding and not vested, shall
become fully vested with respect to the number of Stock Units set forth on the
cover page of this Agreement (subject to adjustment under Section 7.1 of the
Plan) if (i) the Participant’s Severance Date occurs as a result of a
termination of the Participant’s employment by the Corporation or one of its
Subsidiaries without Cause or by the Participant for Good Reason, and (ii) the
Participant’s Severance Date occurs both during the Performance Period and
during the period commencing six (6) months before a Change of Control and
ending twenty-four (24) months after such Change of Control. In the event that
the Participant’s Severance Date occurred before the Change of Control and the
Participant is entitled to accelerated vesting of the Award pursuant to this
Section 7(c) in connection with such Change of Control, the Award, to the extent
it had not vested and was purported to have terminated on the Participant’s
Severance Date pursuant to Section 7(a), shall be reinstated (as though no such
termination of employment had occurred) and shall automatically become fully
vested as of the date of the Change of Control (even if after the Performance
Period but only if the termination of employment occurred during the Performance
Period). For avoidance of doubt, if the Award is accelerated under this Section
7(c), the performance-based vesting provisions of Section 2 shall be
disregarded.


(d)Defined Terms. For purposes of the Award, the terms “Cause,” “Change of
Control,” “Disability,” “Good Reason” and “Retirement” have the meanings
ascribed to such terms on Exhibit B hereto.


(e)McGee Air Services Not Considered a Subsidiary. Notwithstanding any other
provision of this Agreement or the Plan to the contrary, McGee Air Services (and
any subsidiary of McGee Air Services) (together, the “McGee Air Services
Affiliates”) shall not be considered a “Subsidiary” for purposes of the Award. 





--------------------------------------------------------------------------------





Accordingly, if the Participant ceases to be employed by or providing services
to the Corporation or one of its Subsidiaries at any time during the Performance
Period, and thereafter continues to be employed by or provide services to a
McGee Air Services Affiliate, then, unless the Administrator otherwise provides
in the circumstances, the Participant’s employment by or service to a McGee Air
Services Affiliate shall not be considered for purposes of the Award and the
termination of employment and service rules set forth in this Section 7 shall be
triggered by, and the Participant’s Severance Date shall be determined with
respect to, the last day that the Participant was employed by or providing
services to the Corporation or one of its Subsidiaries (other than a McGee Air
Services Affiliate).


8.Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan
(including, without limitation, an extraordinary cash dividend on such stock),
the Administrator shall make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award. No such adjustment shall be made
with respect to any ordinary cash dividend paid on the Common Stock. For
purposes of clarity, the provisions of Exhibit A control as to any adjustment of
the performance goals, criteria or metrics.


9.Tax Withholding. Subject to Section 8.1 of the Plan, upon any distribution of
shares of Common Stock in respect of the Stock Units, the Corporation shall
automatically reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of whole shares, valued at their then fair
market value (determined in accordance with the applicable provisions of the
Plan), to satisfy any withholding obligations of the Corporation with respect to
such distribution of shares at the minimum applicable withholding rates. In the
event that the Corporation cannot legally satisfy such withholding obligations
by such reduction of shares, or in the event of a cash payment or any other
withholding event in respect of the Stock Units, the Corporation shall be
entitled to require a cash payment by or on behalf of the Participant and/or to
deduct from other compensation payable to the Participant any sums required by
federal, state or local tax law to be withheld with respect to such distribution
or payment.


10.Notices. Any notice to be given under the terms of this Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s records, or at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be given only when received, but if the Participant is no longer employed
by or providing services to the Corporation or a Subsidiary, shall be deemed to
have been duly given by the Corporation when enclosed in a properly sealed
envelope addressed as aforesaid, registered or certified, and deposited (postage
and registry or certification fee prepaid) in a post office or branch post
office regularly maintained by the United States Government.


11.Plan. The Award and all rights of the Participant under this Agreement are
subject to the terms and conditions of the provisions of the Plan, incorporated
herein by reference. The Participant agrees to be bound by the terms of the Plan
and this Agreement. The Participant acknowledges having read and understanding
the Plan, the Prospectus for the Plan, and this Agreement. Unless otherwise
expressly provided in other sections of this Agreement, provisions of the Plan
that confer discretionary authority on the Board or the Administrator do not
(and shall not be deemed to) create any rights in the Participant unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Administrator so conferred by appropriate action of the Board
or the Administrator under the Plan after the date hereof.


12.Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and this Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Participant hereunder, but
no such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.





--------------------------------------------------------------------------------





13.Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Corporation as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Corporation with respect to
amounts credited and benefits payable, if any, with respect to the Stock Units,
and rights no greater than the right to receive the Common Stock as a general
unsecured creditor with respect to Stock Units, as and when payable hereunder.


14.Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


15.Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.


16.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware without regard to conflict
of law principles thereunder.


17.Section 409A.
(a)It is intended that the terms of the Award shall either be exempt from or
comply with Section 409A of the Code (including the Treasury regulations and
other published guidance relating thereto) (“Code Section 409A”) so as not to
subject the Participant to payment of any additional tax, penalty or interest
imposed under Code Section 409A. The provisions of this Agreement shall be
construed and interpreted to avoid the imputation of any such additional tax,
penalty or interest under Code Section 409A yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to the Participant.


(b)Notwithstanding any provision of this Agreement to the contrary, if the
Participant is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of the Participant’s Separation from Service,
the Participant shall not be entitled to any payment or benefit pursuant to
Section 7(b) or Section 7(c) hereof until the earlier of (i) the date which is
six (6) months after the Participant’s Separation from Service for any reason
other than death, or (ii) the date of the Participant’s death. Any amounts
otherwise payable to the Participant upon or in the six (6) month period
following the Participant’s Separation from Service that are not so paid by
reason of this Section 17(c) shall be paid (without interest) as soon as
practicable (and in all events within thirty (30) days) after the date that is
six (6) months after the Participant’s Separation from Service (or, if earlier,
as soon as practicable, and in all events within thirty (30) days, after the
date of the Participant’s death). The provisions of this Section 17(b) shall
only apply if, and to the extent, required to avoid the imputation of any tax,
penalty or interest pursuant to Code Section 409A. For purposes hereof,
“Separation from Service” means a “separation from service” within the meaning
of Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder (i.e. generally a termination of
the Participant’s employment with the Corporation or a Subsidiary).


18.Clawback Policy. The Stock Units are subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the Stock
Units or any shares of Common Stock or other cash or property received with
respect to the Stock Units (including any value received from a disposition of
the shares acquired upon payment of the Stock Units).


19.No Advice Regarding Grant. The Participant is hereby advised to consult with
his or her own tax, legal and/or investment advisors with respect to any advice
the Participant may determine is needed or appropriate with respect to the Stock
Units (including, without limitation, to determine the foreign, state, local,
estate and/or gift tax consequences with respect to the Award). Neither the
Corporation nor any of its officers, directors, affiliates or advisors makes any
representation (except for the terms and conditions expressly set forth in this
Agreement) or recommendation with respect to the Award. Except for the
withholding rights set forth in Section 9 above, the Participant is solely
responsible for any and all tax liability that may arise with respect to the
Award.





--------------------------------------------------------------------------------









EXHIBIT A TO [___________, 201__] AWARD
PERFORMANCE GOALS
[___________, 20__ through ____________, 20__] Performance Period


[To be determined]





--------------------------------------------------------------------------------





EXHIBIT B
DEFINITIONS
For purposes of the Award, the following terms shall have the meanings set forth
in this Exhibit B.
“Cause” means the occurrence of any of the following:
(i)
the Participant is convicted of, or has pled guilty or nolo contendere to, a
felony (other than traffic related offenses or as a result of vicarious
liability); or



(ii)
the Participant has engaged in acts of fraud, material dishonesty or other acts
of willful misconduct in the course of his or her duties to the Corporation; or



(iii)
the Participant willfully and repeatedly fails to perform or uphold his or her
duties to the Corporation; or



(iv)
the Participant willfully fails to comply with reasonable directives of the
Board which are communicated to him or her in writing;



provided, however, that no act or omission by the Participant shall be deemed to
be “willful” if the Participant reasonably believed in good faith that such acts
or omissions were in the best interests of the Corporation.
“Change of Control” means the occurrence of any of the following:
(i)    the consummation of:
(A)    any consolidation or merger of the Corporation in which the Corporation
is not the continuing or surviving corporation or pursuant to which shares of
common stock of the Corporation would be converted into cash, securities or
other property, other than a merger of the Corporation in which the holders of
common stock of the Corporation immediately prior to the merger have the same
proportionate ownership of common stock of the surviving corporation immediately
after the merger; or
(B)    any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, the assets of the
Corporation.;
(ii)
at any time during a period of twenty-four (24) months, fewer than a majority of
the members of the Board are Incumbent Directors. “Incumbent Directors” means
(A) individuals who constitute the Board at the beginning of such period; and
(B) individuals who were nominated or elected by all of, or a committee composed
entirely of, the individuals described in (A); and (C) individuals who were
nominated or elected by individuals described in (B);

(iii)
any Person (meaning any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d) of the Exchange Act) shall, as a result of a tender or
exchange offer, open market purchases, privately-negotiated purchases or
otherwise, become the beneficial owner (within the meaning of Rule 13d-3 under
the Exchange Act), directly or indirectly, of the then-outstanding securities of
the Corporation ordinarily (and apart from rights accruing under special
circumstances) having the right to vote in the election of members of the Board
(“Voting Securities” to be calculated as provided in paragraph (d) of Rule 13d-3
in the case of rights to acquire common stock of the Corporation) representing
20% or more of the combined voting power of the then-outstanding Voting
Securities; or






--------------------------------------------------------------------------------





(iv)
approval by the stockholders of the Corporation of any plan or proposal for the
liquidation or dissolution of the Corporation.

Unless the Board shall determine otherwise, a Change of Control shall not be
deemed to have occurred by reason of any corporate reorganization, merger,
consolidation, transfer of assets, liquidating distribution or other transaction
entered into solely by and between the Corporation and any affiliate thereof,
provided such transaction has been approved by at least two-thirds (2/3) of the
Incumbent Directors (as defined above) then in office and voting.
Notwithstanding the foregoing, in no event shall a transaction or other event
that occurred prior to the date of grant of the Award constitute a Change of
Control, and no Change of Control after the first Change of Control to occur
after the grant date shall be considered for purposes of the Award.
“Disability” means a “permanent and total disability” (within the meaning of
Section 22(e)(3) of the Code or as otherwise determined by the Administrator).
“Good Reason” means, without the Participant’s express written consent, the
occurrence of any one or more of the following:
•
a material reduction in the Participant’s annual base salary;



•
a material diminution or reduction of the Participant’s authority, duties, or
responsibilities;



•
a material change in the geographic location at which the Participant must
perform services; or



•
any material breach by the Corporation of any other provision of this Agreement;



provided, however, that any such condition shall not constitute “Good Reason”
unless both (x) the Participant provides written notice to the Corporation of
the condition claimed to constitute Good Reason within ninety (90) days of the
initial existence of such condition, and (y) the Corporation fails to remedy
such condition within thirty (30) days of receiving such written notice thereof;
and provided, further, that in all events the termination of the Participant’s
employment with the Corporation shall not be treated as a termination for “Good
Reason” unless such termination occurs not more than two (2) years following the
initial existence of the condition claimed to constitute “Good Reason.”
“Retirement” means that, as of the Participant’s Severance Date, the Participant
either (i) has attained age 55 with at least five (5) full years of service with
the Corporation and its Subsidiaries, or (ii) has attained age 60, or (iii) is a
participant in and is entitled to commence a benefit under a defined benefit
plan sponsored by the Corporation or any of its Subsidiaries and has at least 10
years of service with the Corporation and its Subsidiaries.
“Separation from Service” means a “separation from service” within the meaning
of Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder (i.e. generally a termination of
the Participant’s employment with the Corporation or a Subsidiary).











